Title: To James Madison from Louis-Marie Turreau de Garambouville, 2 August 1806
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 2. Aoust 1806.

Je Suis obligé d’appeler encore l’attention du Gouvernement fédéral sur la destination du Navire l’Indostan qui va Sortir du Port de Philadelphie avec un armament de 18. ou 20. Canons, pour reprendre le cours de Son voyage à St: Domingue.
Il est impossible que vos Agents, dans les différents ports de l’Union, puissent ignorer les armaments qui Se font Sous leurs yeux & la véritable destination des Bâtiments, quand cela n’est un Secret pour personne.  Ou , ceux qui voudront enfreindre les loix, n’échaperont par désormais à la Surveillance des Agents français, & ne pourront pas non plus, Sans doute, Se Soustraire à la juste punition qu’ils auront encourue.  Agréez, Monsieur, une nouvelle assurance de ma haute considération.

Turreau

